Citation Nr: 1739283	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-20 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent from October 29, 1999, through June 1, 2010, for bipolar II disorder, social anxiety disorder, generalized anxiety disorder, and panic disorder (also claimed as depression).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from April 1987 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in April 2016, at which time the Board adjudicated the issue of entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disability from October 29, 1999, through June 1, 2010 and granted a rating of 70 percent.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims, and in February 2017, the parties (the Secretary of VA and the Veteran) filed a Joint Motion for Partial Remand (JMPR), which was then granted by the Court.  The case was then returned to the Board for further action in accordance with the JMPR.

The issue of entitlement to dependents' educational assistance benefits has been raised by the record in a January 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


REMAND

The Board determines that a remand of the case is necessary to allow for the development and adjudication of an intertwined claim.  

The JMPR indicated that in the April 2016 decision, the Board did not provide an adequate explanation for why the Veteran was not entitled to a 100 percent disability rating for an acquired psychiatric disability, citing in particular to evidence received from the Social Security Administration (SSA).  In April 2016, the Board remanded the issue of entitlement to a total disability rating due to individual unemployability (TDIU) for adjudication by the RO.  The Board assumed jurisdiction over the TDIU on the basis that it was part and parcel of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, any development of the claim for TDIU may pertain to the entire appeal period for the initial rating claim, back to October 1999.  

Review of the record reveals that the development of the TDIU claim is in process.    
As the 100 percent disability rating for an acquired psychiatric disability requires total occupational and social impairment, and entitlement to TDIU is based on the impact of service-connected disability on employment, the Board determines that any development of the TDIU claim may inform the initial rating claim again before the Board.  Thus, these claims are intertwined, and the Board remands the claim of entitlement to an initial rating in excess of 70 percent for the Veteran's acquired psychiatric disability pending adjudication by the RO of the TDIU.

Accordingly, the case is REMANDED for the following action:

1. Complete development of the issue of entitlement to TDIU.

2.  Adjudicate the issues of entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability and entitlement to TDIU, in accordance with Rice.  If any benefit sought is not granted to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) to the Veteran and the Veterans representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




